Title: Abigail Adams to John Adams, 28 February 1794
From: Adams, Abigail
To: Adams, John


          
            
              my Dearest Friend
              Quincy Feb’ry 28th 1794
            
            I yesterday received your favours of the 17th of this Month. I was attending at the sick Bed of our dear Parent, from whence for six weeks I have been very seldom absent unless a Nights; my Health would not permit me to be with her then. she you will find by a letter received before this Date, had anticipated your wishes, and sent you her blessing. upon me she hourly bestows them, and I never quit her but with her gratefull acknowledgments to me for every little attention I can render her even to giving me pain. she is weaker, her decline is gradual, but thank God she does not suffer severe pain. I have past through this month without being confined as in two former years. I have had a slight attack or two, but by taking an Emetick it went off. I cannot feel sufficiently thankfull as I have been enabled to “Make Langour smile, & smooth the Bed of Death”
            I sent your Lattin to John. I should like to puzzel you as much; I have not said a word of the late movements in Boston. as he was upon the spot, I supposed he would give you an accurate statement of them. you will learn before this reaches, you that the Feaderialists carried their points, and by a very great Majority. not only this, but I was assured yesterday that they were determind, that Honestus should quit the Senate & Jarvis the House at the next Election, & that Judge Cushing should be placed in the Chair. we shall soon see if they have the wisdom and power they claim. this meeting

originated with the Jacobin Society who have received a check from which they will not soon recover. I was much diverted with the account I received yesterday of a certain weather cock. the General court were sitting upon the Impeachment of Hunt, and this person was obliged to leave the meeting to attend. when he went out of the meeting he was with the Majority who were in favour of some resolves which past at a former meeting during his absence the reasoning & Arguments of the Minority became so convincing that in poling for the vote the Minority had now become the Majority. just as this juncture he returnd, and upon entering the Hall, he limp’d first to one side, & then to the other not knowing in the croud what had happend, and finally fix’d himself in the Minority, upon which an acquaintance, cry’d out “ah Jemmy thou art caught this time” to the utter dismay of the Camelion
            you observe that Congress have done little Buisness—except preserve their Country from going to War. that is a service inestimable in my account, and time and disenssion have unfolded to this people the views and designs of Foreign courts and countries towards them, which will ultimately benefit them.
            I thank you for the Register which will be very usefull to me. I Received mr Brislers Letter and Bill of layding. you will give directions what ground you would have Sowed and what planted with corn. I am now so full of Buisness that I scarcly know which to do first. I have 5 Hands & two Teams employd in Sliding the stones over the pond. we have had hard frosts, and now a slight snow of a couple of Inches which we are improving whilst it lasts. the Ground has yet kept so hard frozen that I have not heard of a single person who have begun taring. we shall begin with the first we have a large Quantity of posts & Rails brought which as Belcher is so good a hand at making that he will go to it as soon as he can we have not yet got all our wood home. shaw I expect in about a week or ten days at furthest. I shall place him at present upon the upper place. Porter was not satisfyd with the Terms you offerd, and I did not make any new ones to him. I cannot yet say who will go upon the other place. when the land is cleard & sweetned we may increase our stock. Cows and all stock is high 18 & 20 dollors is the price of a good Cow. Faxon has two already calf’d, but I could not prevail with him to raise the calfs. We have one which is raising and 9 Lambs. we have not yet lost any, but we are obliged to feed the sheep with corn. if Belcher thinks we can accommodate more cows here I will buy three as soon as I can. we have Salt Hay in abundance. we 

cannot put any more stock upon the other place to feed with Hay, as the Hay must be divided upon the 20 of May & Faxon is very contrary, tho he does himself as he pleases— I had some trouble to get his Team for the Buisness we are about we must hire the peice of land belonging to the Heirs of Thayers Sister. I think he told me that he gave four pounds the last year and that a Major Penniman is Guardian. I rather think we shall conclude to take the Man who accompanied shaw and of whom Shaw gives a good Character, as upon dr Tufts inquiry respecting Richards it proved a Family different from the one he supposed it to be. I can have joy if I chuse & upon the same terms with shaw which is that of only finding wood during the Summer. Young Stock must be sent out after. I shall have occasion for the following large Articles, a Load of English Hay some time in March a Barrel of Rum a Barrel of Molasses and a hundred of Brown Sugar which would be best purchased soon, as their is a prospect from the fluctuating state of things that they will be much higher. I have a prospect of 8 Barrels of cider. I should be glad you would let Brisler procure me a couple of Barrels super fine flower and 50 wt of loaf sugar which last will be a years stock for me. you will think whether it is best to send some Porter round.—
            Newcombs papers came Safe. Arnold is with me and I shall engage him through the Month of March. there is no want of Buisness.
            I hope my Health may be continued and then I shall go through every care with pleasure provided I can give satisfaction. I am now and ever / most affectionatly / Yours,
            
              A Adams
              March 1.
            
          
          
            your Mother is Still Living and no otherways worse than weaker
          
        